Name: 84/165/EEC: Commission Decision of 13 March 1984 establishing that the product described as 'Columbia - 5',5',5' Trifluorleucin' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  chemistry;  tariff policy;  agricultural activity
 Date Published: 1984-03-21

 Avis juridique important|31984D016584/165/EEC: Commission Decision of 13 March 1984 establishing that the product described as 'Columbia - 5',5',5' Trifluorleucin' may not be imported free of Common Customs Tariff duties Official Journal L 077 , 21/03/1984 P. 0032 - 0032*****COMMISSION DECISION of 13 March 1984 establishing that the product described as 'Columbia - 5',5',5'Trifluorleucin' may not be imported free of Common Customs Tariff duties (84/165/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 2 September 1983, the Federal Republic of Germany requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the product described as 'Columbia - 5',5',5'Trifluorleucin', ordered on 19 December 1979 and intended to be used as selective agent for breeding resistant cell-lines of suspension cultures of Valeriana wallichii DC, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 26 January 1984 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the product in question constitutes a means of nourriture of abovementioned cultures on which research is being held; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, it does not constitute a direct means of research; whereas its use in the case in question could not alone confer upon it the character of a scientific product; whereas it therefore cannot be regarded as a scientific product; whereas the duty-free admission of the product in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The product described as 'Columbia - 5',5',5'Trifluorleucin', which is the subject of an application by the Federal Republic of Germany of 2 September 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 March 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18. 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.